Citation Nr: 1454979	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spondylosis. 

2.  Entitlement to service connection for chronic pain syndrome. 

3.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the electronic claims file. 

The December 2009 statement of the case (SOC) also addressed a claim for entitlement to service connection for gastroesophageal reflux disease (GERD) and the appeal was perfected by a January 2010 VA Form 9.  Service connection for GERD with a hiatal hernia was granted in an April 2014 rating decision.  The award of service connection constitutes a full grant of the benefits sought on appeal and the claim for entitlement to service connection for GERD is not before the Board. 


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to an increased rating for lumbar spondylosis and entitlement to service connection for chronic pain syndrome is requested. 

2.  The Veteran's chronic sinusitis is etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement a rating in excess of 10 percent for lumbar spondylosis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for chronic pain syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  Service connection for chronic sinusitis is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2014 hearing, the appellant withdrew the appeal for entitlement to an increased rating for lumbar spondylosis and entitlement to service connection for chronic pain syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


Service Connection Claim

The Veteran contends that service connection is warranted for sinusitis as it was incurred during active duty service.  The record establishes a current disability: private and VA treatment records document findings of sinusitis and rhinitis dating from July 1999.  Sinusitis was also confirmed on a March 2007 private CT.  Additionally, the Veteran was treated for consistent complaints of sinus pain and pressure during active duty service beginning in January 1995.  He was diagnosed with recurrent sinusitis on numerous occasions and complained of sinusitis during the June 1997 retirement examination.  The Veteran's private physician also provided a medical opinion in support of the claim in October 2014 and the Veteran testified credibly and competently that he has experienced sinus problems since military service.  As all three elements of service connection are present the claim is granted. 

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist the appellant.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant t in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

The claim for entitlement to a rating in excess of 10 percent for lumbar spondylosis is dismissed.

The claim for entitlement to service connection for chronic pain syndrome is dismissed.

The claim for entitlement to service connection for sinusitis is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


